FILED
                              NOT FOR PUBLICATION                           DEC 28 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 ROSENDO MARTINEZ,                                No. 07-71572

               Petitioner,                        Agency No. A072-692-604

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Rosendo Martinez, a native and citizen of Guatemala, petitions for review of

the Board of Immigration Appeals’ order summarily affirming an immigration

judge’s (“IJ”) decision denying his application for asylum. We have jurisdiction



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KAD/Research                               1
pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Lim v. INS, 224
F.3d 929, 933 (9th Cir. 2000), and we deny the petition for review.

       Substantial evidence supports the IJ’s determination that Martinez failed to

establish past persecution because the threats he faced do not rise to the level of

persecution. See id. at 936.

       Substantial evidence also supports the IJ’s finding that Martinez does not

have a well-founded fear of future persecution, particularly in light of Martinez’

lack of active support for the guerillas or the government, and the signing of the

1996 Peace Accords. See Belayneh v. INS, 213 F.3d 488, 491 (9th Cir. 2000).

       PETITION FOR REVIEW DENIED.




KAD/Research                               2                                    07-71572